Filed:   March 12, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                            Nos. 01-1975(L)
                        (CA-01-107, CA-01-139)



Christopher Langdon,

                                                Plaintiff - Appellant,

           versus


J. J. Swain, et al.,

                                               Defendants - Appellees.



                              O R D E R



     The court amends its opinion filed February 20, 2002, as

follows:

     On page 2, section 1, line 3 -- “Lacy H. Thornburg, District

Judge;” is added.

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
                       UNPUBLISHED

             UNITED STATES COURT OF APPEALS

                 FOR THE FOURTH CIRCUIT


CHRISTOPHER LANGDON,
     Plaintiff-Appellant,

     v.

J. J. SWAIN; JACK MURDOCK; F. D.
         No. 01-1975
MARTIN; DAVE HENDERSON, All
Current or Former Employees of the
North Carolina Department of
Transportation,
       Defendants-Appellees.


CHRISTOPHER LANGDON,
     Plaintiff-Appellant,

     v.

J. J. SWAIN; JACK MURDOCK, F. D.
MARTIN; DAVE HENDERSON, And All
Current or Former Employees of the
N.C. Department of Transportation;
LYNDO TIPPETT, Secretary of
         No. 01-2019
Transportation of the State of North
Carolina; NORTH CAROLINA
DEPARTMENT OF TRANSPORTATION;
ROY COOPER, Attorney General of
North Carolina; NORTH CAROLINA
DEPARTMENT OF JUSTICE; THE
OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA,
       Defendants-Appellees.
       Appeals from the United States District Court
  for the Western District of North Carolina, at Asheville.
             Lacy H. Thornburg, District Judge;
             Max O. Cogburn, Magistrate Judge.
                   (CA-01-107, CA-01-139)

                 Submitted: January 31, 2002

                  Decided: February 20, 2002

        Before NIEMEYER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.

____________________________________________________________

Affirmed by unpublished per curiam opinion.

____________________________________________________________

                           COUNSEL

Christopher Langdon, Appellant Pro Se. Robert Orr Crawford, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Lisa Carol Glover, NORTH CAROLINA DEPARTMENT
OF TRANSPORTATION, Raleigh, North Carolina, for Appellees.

____________________________________________________________

Unpublished opinions are not binding precedent in this circuit.
See
Local Rule 36(c).

____________________________________________________________

                           OPINION

PER CURIAM:

   In these consolidated appeals, Christopher Langdon appeals
the
district court's dismissal of his two civil actions against the
Appel-
lees, seeking 1) to invalidate the state statutes of limitations
relied on
as defenses to his previous state actions against the Appellees
arising

                               2
from a 1995 landslide on his property, and 2) monetary damages
for
a taking in violation of the Fifth Amendment. Having reviewed the
parties' filings, the district court's opinion and orders, and the
record
on appeal, we affirm. Additionally, we grant the Appellees'
motion
to file supplemental materials, deny Langdon's motions for
sanctions,
deny Langdon's motion to strike Appellees' informal brief, and
deny
Langdon's motion for default judgment.

   Turning to the merits of Langdon's appeal, we find his actions
were properly dismissed by the district court. As the district
court
noted, Langdon's prior state actions named the North Carolina
Department of Transportation ("NCDOT") as defendant and
addressed issues arising from the same incidents at issue here.
How-
ever, in federal court Langdon named only the NCDOT in the first
complaint and four employees of the NCDOT in the separate com-
plaint alleging an improper taking. We find Langdon's first action
was properly subject to dismissal on the basis of res judicata.
Bock-
weg v. Anderson, 428 S.E. 2d 157, 161 (N.C. 1993); Caswell Realty
Assoc. I, L.P. v. Andrews Co., 496 S.E.2d 607, 610 (N.C. Ct. App.
1998). Further, because takings actions sound against
governmental
entities rather than individual state employees in their
individual
capacities, see Monell v. Department of Social Services of the
City of
New York, 436 U.S. 658, 687 (1978); see also Kentucky v. Graham,
473 U.S. 159, 165 (1985), Langdon's second federal suit was
properly
subject to dismissal either based on res judicata, in light of the
com-
plete identity of the parties and issues involved, see Bockweg,
428
S.E. 2d at 161; Caswell, 496 S.E.2d at 610, or for failure to state
a
claim. Accordingly, we find no error in the district court's
dismissal
of Langdon's actions as frivolous or malicious under 28 U.S.C.A.
§ 1915(e)(2) (West Supp. 2001).*

     Langdon also raises two additional assignments of error,
which we
also find to be meritless. First, we find no abuse of discretion in
the
district court's denial of Langdon's motion to recuse the district
court
judge pursuant to 28 U.S.C. § 455(a) (1994). See United States v.
DeTemple, 162 F.3d 279, 283 (4th Cir. 1998). Second, we find no
____________________________________________________________
   *We reiterate the district court's warning that continuing to
file frivo-
lous or malicious pleadings in this Court or the district court
could lead
to the imposition of sanctions under Fed. R. Civ. P. 11.

                                3
abuse of discretion in the court's granting Appellees' motion to
reopen the period for filing their answer pursuant to Fed. R. Civ.
P.
6. See Pioneer Investment Services Co. v. Brunswick Associates
Ltd.,
507 U.S. 380, 392 (1993); Mendez v. Elliot, 45 F.3d 75, 79 (4th Cir.
1995).

   For these reasons, we affirm the dismissal of Langdon's civil
actions and dispense with oral argument because the facts and
legal
contentions are adequately presented in the materials before
the court
and argument would not aid the decisional process.

                                                         AFFIRMED

                                 4